 



Exhibit 10.1
STARWOOD HOTELS & RESORTS WORLDWIDE, INC.
AMENDED AND RESTATED AUGUST 2, 2006
NONQUALIFIED STOCK OPTION AWARD
LEGAL AWARD AGREEMENT PURSUANT TO THE
2004 LONG-TERM INCENTIVE COMPENSATION PLAN
     This Amended and Restated Non-Qualified Stock Option Agreement (the
“Agreement”), is made as of August 2, 2006, by and between Starwood Hotels &
Resorts Worldwide, Inc., a corporation organized under the laws of Maryland (the
“Company”), and the individual (the “Optionee”) named in the Award Notification
(the “Award Notification”) dated as of February 7, 2006, pursuant to the
provisions of the Starwood Hotels & Resorts Worldwide, Inc. 2004 Long-Term
Incentive Compensation Plan (the “Plan”). References to employment by the
Company shall include employment by a subsidiary or affiliate of the Company.
Capitalized terms not defined herein shall have the meanings specified in the
Plan.
WITNESSETH
     WHEREAS, the Optionee was granted, as of February 7, 2006 (the “Option
Date”), a non qualified option to purchase from the Company (the “Option”)
                     Shares, at the price of $59.635 per Share upon and subject
to the terms and conditions set forth below.
     1. Option Subject to Acceptance of Agreement.
          The Option may be exercised in accordance with Section 2 hereof after
the Optionee accepts this Agreement. The Option shall be accepted by the
Participant unless the Participant notifies the Company in writing by the date
specified in the Award Notification. If the Participant chooses not to accept
the Grant Agreement, the Option will be immediately cancelled.
     2. Time and Manner of Exercise of Option.
          2.1. Maximum Term of Option. In no event may the Option be exercised,
in whole or in part, after the eighth anniversary of the Option Date (the
“Expiration Date”).
          2.2. Exercise of Option.
          (a) In General. The Option shall become exercisable pursuant to the
vesting schedule set forth in the attached Award Notification. After the Option
has become exercisable, subject to termination or cancellation of the Option
pursuant to the terms of this Agreement or the Plan, the Option may be exercised
in the manner prescribed by Section 2.4 with respect to all or any portion of
the Shares with respect to which the Option has become exercisable but has not
yet been exercised.
          (b) Disability or Death. If the Optionee’s employment by the Company
terminates by reason of Disability or death of the Optionee, the Option shall be
fully exercisable with respect to all of the Shares subject to the Option on the
date of Disability or death and may thereafter be exercised by the Optionee, the
Optionee’s Legal Representative or Permitted Transferee, as the case may be,
until and including the earlier to occur of – (i) the date which is one year
after the effective date of the Optionee’s termination of employment or service
by
2006 Stock Option Grant

1



--------------------------------------------------------------------------------



 



reason of Disability or death, or (ii) the Expiration Date. The foregoing
notwithstanding, in the case of termination as a result of Disability, during
the period beginning on the date of Disability and ending on the date applicable
under the preceding sentence, all vested but unexercised Options held by
Optionee will be canceled in the event Optionee accepts any employment
(including, but not limited to, a position that is substantially comparable to a
position the Optionee held with the Company), any assignment, any position of
responsibility, or acquires any ownership interest (other than holding and
making investments in common equity securities of any corporation, limited
partnership or other entity that has its common equity securities traded in a
generally recognized market, provided such equity interest therein does not
exceed 5% of the outstanding shares or equity interests in such corporation,
limited partnership or other entity), which involves the Optionee’s
participation in a hotel and leisure company engaged in the operation of owned
hotels, management of hotels, franchising hotels, development and operation of
vacation ownership resorts or the marketing and selling of vacation ownership
interests in each such case (A) in a state within 500 miles of the Optionee’s
last (or immediately prior) worksite for the Company, (B) in the country in
which the Optionee worked for the Company, (C) in such country or any other
country in which the Company does any of the enumerated acts, or (D) in any
country of the world.
          (c) Termination for Cause. If the Optionee’s employment by the Company
is terminated by the Company for Cause, the Option, whether or not then
exercisable, shall terminate automatically on the effective date of the
Optionee’s termination of employment or service.
          (d) Voluntary Termination. If the Optionee’s employment with the
Company terminates because of voluntary resignation by the Optionee, the Option
shall be exercisable only to the extent it is exercisable on the effective date
of the Optionee’s termination of employment and may thereafter be exercised by
the Optionee, the Optionee’s Legal Representative or Permitted Transferee until
and including the earlier to occur of – (i) the date which is thirty days after
the effective date of the Optionee’s termination of employment or service by
voluntary resignation, or (ii) the Expiration Date.
          (e) Retirement. In the case of an Optionee who is or becomes eligible
for Retirement prior to when the Option is 100% exercisable, the Option shall be
100% exercisable and vested not later than when the Optionee completes the
“Qualifying Service Period,” which is a period of continuous employment
extending from the Option Date until 18 months after the Option Date or, if
later, the first day the Optionee is currently eligible for Retirement. If the
Optionee’s employment with the Company terminates because of Retirement (whether
before or after completing the Qualifying Service Period), the Optionee may
exercise any vested portion of the Option until and including the earlier to
occur of – (i) the fifth anniversary of the Optionee’s effective date of
Retirement, or (ii) the Expiration Date. Any portion of an Option that is not
vested at Retirement shall be forfeited. If during the three-year period
beginning on the date of Retirement, unless otherwise determined by the
Committee, all vested but unexercised Options held by the Optionee will be
canceled in the event Optionee accepts any employment (including, but not
limited to, a position that is substantially comparable to a position the
Optionee held with the Company), any assignment, any position of responsibility,
or acquires any ownership interest (other than holding and making investments in
common equity securities of any corporation, limited partnership or other entity
that has its common equity securities traded in a generally recognized market,
provided such equity interest therein does not exceed 5% of the outstanding
shares or equity interests in such corporation, limited partnership or other
entity), which involves
2006 Stock Option Grant

2



--------------------------------------------------------------------------------



 



the Optionee’s participation in a hotel and leisure company engaged in the
operation of owned hotels, management of hotels, franchising hotels, development
and operation of vacation ownership resorts or the marketing and selling of
vacation ownership interests in each such case (A) in a state within 500 miles
of the Optionee’s last (or immediately prior) worksite for the Company, (B) in
the country in which the Optionee worked for the Company, (C) in such country or
any other country in which the Company does any of the enumerated acts, or
(D) in any country of the world.
          (f) Other Termination. If the Optionee’s employment with the Company
terminates for any reason other than Disability, death, Retirement or voluntary
resignation by the Optionee or termination by the Company for Cause, the Option
shall be exercisable only to the extent it is exercisable on the effective date
of the Optionee’s termination of employment and may thereafter be exercised by
the Optionee, the Optionee’s Legal Representative or Permitted Transferee until
and including the earlier to occur of – (i) the date which is three months after
the effective date of the Optionee’s termination of employment or service, or
(ii) the Expiration Date.
          (g) Certain Deaths. If the Optionee dies (A) during the one-year
period following termination of employment or service by reason of Disability,
(B) during the thirty-day period following voluntary resignation by the Optionee
or (C) during the three-month period following termination of employment or
service for any reason other than Disability, Retirement, voluntary resignation
by the Optionee or termination by the Company for Cause, the Option shall be
exercisable only to the extent it is exercisable on the date of death and may
thereafter be exercised by the Optionee’s Legal Representative or Permitted
Transferee until and including the earlier to occur of – (i) the date which is
three months (thirty days in the case of voluntary resignation by the Optionee)
after the date of death (but in the case of death following termination of
employment or service by reason of Disability, no less than one year after the
date of such termination of employment or service), or (ii) the Expiration Date.
If the Optionee dies during the five-year period following termination of
employment or service by reason of Retirement, the Option shall be fully
exercisable with respect to all of the Shares subject to the Option on the date
of death and may thereafter be exercised by the Optionee’s Legal Representative
or Permitted Transferee until and including the earlier to occur of – (I) the
date which is one year after the date of death, or (II) the Expiration Date.
          (h) Change in Control. In the event of a Change in Control, unless
otherwise prohibited under applicable laws or by the rules and regulations of
any governmental agencies or national securities exchange on which the Shares
are traded, the Option shall become immediately exercisable and shall remain
exercisable throughout the remainder of its term. The Committee shall determine
whether a Change in Control has occurred and such determination shall be
conclusive and binding upon the Company and the Optionee.
          2.3. Method of Exercise and Payment. Subject to the limitations set
forth in this Agreement, the Option may be exercised by the Optionee (1) by
giving oral, written or electronic notice to the Company or its designated
representative specifying the number of whole Shares to be purchased and payment
therefor in full on or prior to the Payment Date (as defined below) either
(i) in cash or its equivalent, (ii) by tendering previously owned whole Shares
(or delivering a certification or attestation of ownership of such Shares)
having a Fair Market Value, determined as of the date of exercise, equal to the
aggregate purchase price for the Shares being purchased pursuant to such
exercise (which the Optionee has held for at least six months prior to
2006 Stock Option Grant

3



--------------------------------------------------------------------------------



 



the delivery of such Shares and for which the Optionee has good title, free and
clear of all liens and encumbrances), (iii) in a combination of (i) and (ii), or
(iv) by means of a cashless exercise as permitted under Federal Reserve Board’s
Regulation T and using a broker-dealer acceptable to the Company, and (2) by
executing such documents as the Company may reasonably request. The Committee
shall have sole discretion to disapprove an election pursuant to any of clauses
(ii), (iii) or (iv). Any fraction of a Share which would be required to pay such
purchase price shall be disregarded and the remaining amount due shall be paid
in cash by the Optionee. No certificate representing a Share shall be delivered
until the full purchase price therefor has been paid. “Payment Date” shall mean
the date on which a sale transaction in connection with a cashless exercise
(whether or not payment is actually made pursuant to a cashless exercise) would
have settled in connection with the subject option exercise.
          2.4 Termination of Option. The Option shall terminate, to the extent
not exercised pursuant to Section 2.3 or earlier terminated or cancelled
pursuant to Section 1 or 2.2, at 5:00 p.m. New York time, on the Expiration
Date. In no event may the Option be exercised after it terminates as set forth
in this Section 2.4.
     3. Additional Terms and Conditions of Option.
          3.1. Nontransferability of Option. The Option may not be transferred
by the Optionee other than by will or the laws of descent and distribution or
pursuant to beneficiary designation procedures approved by the Company. Except
to the extent permitted by the foregoing sentence, during the Optionee’s
lifetime the Option is exercisable only by the Optionee or the Optionee’s Legal
Representative. Except as permitted by the foregoing, the Option may not be
sold, transferred, assigned, pledged, hypothecated, voluntarily encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, voluntarily encumber or otherwise dispose
of the Option, the Option and all rights hereunder shall immediately become null
and void.
          3.2. Withholding Taxes.
          (a) Required Withholding. As a condition precedent to the delivery of
Shares upon exercise of the Option, the Optionee shall, upon request by the
Company, pay to the Company in addition to the purchase price of the Shares,
such amount of cash as the Company may be required, under all applicable
federal, state, local or other laws or regulations, to withhold and pay over as
income or other withholding taxes (the “Required Tax Payments”) with respect to
such exercise of the Option. If the Optionee shall fail to advance the Required
Tax Payments after request by the Company, the Company may, in its discretion,
deduct any Required Tax Payments from any amount then or thereafter payable by
the Company to the Optionee.
          (b) Withholding Alternatives. The Optionee may elect to satisfy his or
her obligation to advance the Required Tax Payments by any of the following
means: (1) a cash payment to the Company pursuant to Section 3.2(a),
(2) delivery to the Company of previously owned whole Shares (which the Optionee
has held for at least six months prior to the delivery of such Shares and for
which the Optionee has good title, free and clear of all liens and encumbrances)
having a Fair Market Value, determined as of the date the obligation to withhold
or pay taxes first arises in connection with the Option (the “Tax Date”), equal
to the Required
2006 Stock Option Grant

4



--------------------------------------------------------------------------------



 



Tax Payments, (3) subject to the remaining provisions of this Section 3.2(b), by
having the Company withhold Shares having a Fair Market Value as of the Tax Date
equal to the Required Tax Payments, (4) a cash payment by a broker-dealer
acceptable to the Company pursuant to a cashless exercise permitted by Federal
Reserve Board’s Regulation T or (5) any combination of (1), (2) or (3). The
Committee shall have the sole discretion to disapprove of an election pursuant
to any of clauses (1), (2), (4) or (5). Shares to be delivered to or withheld by
the Company may not have a Fair Market Value in excess of the minimum amount of
the Required Tax Payments. Any fraction of a Share which would be required to
satisfy any such obligation shall be disregarded and the remaining amount due
shall be paid in cash by the Optionee. No certificate representing a Share shall
be delivered until the Required Tax Payments have been satisfied in full.
          3.3 Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Shares other than a regular cash
dividend, the number and class of securities subject to the Option and the
purchase price per security shall be appropriately adjusted by the Committee;
provided that the number of Shares subject to the Option shall always be a whole
number. The decision of the Committee regarding any such adjustment shall be
final, binding and conclusive.
          3.4. Compliance with Applicable Law. The Option is subject to the
condition that if the listing, registration or qualification of the Shares
subject to the Option upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the purchase
or delivery of Shares hereunder, the Option may not be exercised, in whole or in
part, unless such listing, registration, qualification, consent or approval
shall have been effected or obtained, free of any conditions not acceptable to
the Company. The Company agrees to use reasonable efforts to effect or obtain
any such listing, registration, qualification, consent or approval. As a further
condition precedent to any exercise of the Option, the Optionee – (i) shall
comply with all regulations and requirements of any regulatory authority having
control of or supervision over the issuance or delivery of the Shares,
(ii) shall comply with all laws, rules and regulations applicable to the
ownership of stock options and stock and the exercise of stock options,
including, without limitation, currency and exchange laws, rules and regulations
and (iii) in connection therewith, shall execute any documents which the Board
or the Committee shall deem necessary or advisable in its sole discretion.
          3.5. Delivery of Certificates. Upon the exercise of the Option, in
whole or in part, and the satisfaction of all requirements of this Agreement
related to such exercise, the Company shall deliver or cause to be delivered one
or more certificates representing the number of Shares purchased against full
payment therefor. The Company shall pay all original issue or transfer taxes and
all fees and expenses incident to such delivery, except as otherwise provided in
Section 3.2.
          3.6. Option Confers No Rights as Stockholder. The Optionee shall not
be entitled to any privileges of ownership with respect to Shares subject to the
Option unless and until purchased and delivered upon the exercise of the Option,
in whole or in part, and the Optionee becomes a stockholder of record with
respect to such delivered Shares; and the Optionee shall not be considered a
stockholder of the Company with respect to any such Shares not so purchased and
delivered.
2006 Stock Option Grant

5



--------------------------------------------------------------------------------



 



          3.7. Option Confers No Rights to Continued Employment; Agreement
Survival. In no event shall the granting of the Option or its acceptance by the
Optionee give or be deemed to give the Optionee any right to continued
employment by the Company or any affiliate of the Company. This Agreement shall
survive the termination of the Optionee’s employment for any reason.
          3.8. Decisions of Board or Committee. The Board or the Committee shall
have the exclusive right to resolve all questions that may arise in connection
with the Option or its exercise. Any interpretation, determination or other
action made or taken by the Board or the Committee regarding the Plan or this
Agreement shall be final, binding and conclusive.
          3.9. Company to Reserve Shares. The Company shall at all times prior
to the expiration or termination of the Option reserve or cause to be reserved
and keep or cause to be kept available, either in its treasury or out of its
authorized but unissued Shares, the full number of Shares subject to the Option
from time to time.
          3.10. Prospectus. The Optionee will be provided a copy of the
Prospectus relating to the Plan, the Option and the Shares covered thereby. The
Optionee agrees that he or she has reviewed the Prospectus, and fully
understands his or her rights under the Plan.
          3.11. Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan and shall be interpreted in accordance therewith. The
Optionee hereby acknowledges receipt of a copy of the Plan.
     4. Miscellaneous Provisions.
          4.1. Designation as Nonqualified Stock Option. The Option is hereby
designated as not constituting an Incentive Stock Option; this Agreement shall
be interpreted and treated consistently with such designation.
          4.2. Meaning of Certain Terms. As used herein, the term “Legal
Representative” shall include an executor, administrator, beneficiary or person
legally authorized to act on behalf of the Optionee, and the term “Permitted
Transferee” shall include any transferee designated pursuant to beneficiary
designation procedures which may be approved by the Company. References in this
Agreement to sections of the Code shall be deemed to refer to any successor
section of the Code or any successor internal revenue law.
          4.3. Successors. This Agreement shall (i) be binding upon the Company
and its successors and assigns and (ii) inure to the benefit of any person or
persons who shall, upon the death of the Optionee, acquire any rights hereunder
in accordance with this Agreement or the Plan.
          4.4. Notices. All notices, requests or other communications provided
for in this Agreement shall be made, if to the Company, to the Company or its
designated representative at corporate headquarters in White Plains, New York,
Attention: Human Resources, or such other address specified by the Company, and
if to the Optionee, to the address set forth for the Optionee on the records of
the Company. All notices, requests or other communications provided for in this
Agreement shall be made in writing either (i) by personal
2006 Stock Option Grant

6



--------------------------------------------------------------------------------



 



delivery to the party entitled thereto, (ii) by facsimile with confirmation of
receipt, (iii) by mailing in the United States mails to the last known address
of the party entitled thereto or (iv) by express courier service. The notice,
request or other communication shall be deemed to be received upon personal
delivery, upon confirmation of receipt of facsimile transmission or upon receipt
by the party entitled thereto if by United States mail or express courier
service; provided, however, that if a notice, request or other communication is
not received during regular business hours, it shall be deemed to be received on
the next succeeding business day of the Company.
          4.5. Reform by Court or Severability. In the event that any provision
of this Agreement is deemed by a court to be broader than permitted by
applicable law, then such provision shall be reformed (or otherwise revised or
narrowed) so that it is enforceable to the fullest extent permitted by
applicable law. If any provision of this Agreement shall be declared by a court
to be invalid or unenforceable to any extent, the validity or enforceability of
the remaining provisions of this Agreement shall not be affected.
          4.6. Amendment; Waiver. No provision of this Agreement may be amended
or waived unless agreed to in writing and signed by the Chief Human Resources
Officer of the Company. The failure to exercise, or any delay in exercising, any
right, power or remedy under this Agreement shall not waive any right, power or
remedy which the Company has under this Agreement.
          4.7. Section 409A. This Agreement shall be interpreted and applied so
that the Option will not be subject to Code Section 409A. In addition, this
Agreement shall be interpreted and applied as if it contained any additional
provisions that it is required to contain in order for the Option to be exempt
from Code Section 409A.
          4.8 Personal Data. By accepting the Option, Optionee has voluntarily
consented to the collection, use, processing and transfer of personal data about
Optionee, including Optionee’s name, home address and telephone number, date of
birth, social security number or other employee identification number, salary,
nationality, job title, and other details of the Option for the purpose of
managing and administering the Plan (“Data”). Company and/or its Subsidiaries
will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of Optionee’s participation in the
Plan, and Company and/or any of its Subsidiaries may each further transfer Data
to any third parties assisting Company in the implementation, administration and
management of the Plan, including the transfer of Data within and outside of the
Optionee’s country of residence.
          4.9. Governing Law. Subject to the next sentence, the Option and this
Agreement, and all determinations made and actions taken pursuant hereto and
thereto, to the extent not governed by the laws of the United States, shall be
governed by the laws of the State of Maryland (or such other state as may apply
under the Plan) and construed in accordance therewith without giving effect to
principles of conflicts of laws. However, the enforceability of the provisions
of Section 2.3 shall be determined and governed by the laws of the State of New
York without giving effect to conflicts of laws principles.
2006 Stock Option Grant

7



--------------------------------------------------------------------------------



 



              STARWOOD HOTELS & RESORTS WORLDWIDE, INC.
 
       
 
      -s- Michelle Crosby [p72687p7268701.gif]
 
       
 
  By:   Michelle Crosby, Senior Vice President, Human Resources

2006 Stock Option Grant

8